Citation Nr: 1302692	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  03-30 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to August 1969. 

This appeal to the Board of Veterans' Appeals (Board) is from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for PTSD.

In February 2004, to support his claim, the Veteran and a friend testified at a hearing at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge (VLJ) - also commonly referred to as a Central Office hearing. 

In July 2004, the Board reopened the Veteran's claim based on new and material evidence, see 38 C.F.R. § 3.156(a) (2012), and then remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration on its underlying merits, i.e., a de novo readjudication.

Upon subsequent completion of the requested actions specified in the Board's July 2004 remand, the AMC continued the denial of the Veteran's claim in a January 2006 supplemental statement of the case (SSOC) and returned the file to the Board for further appellate review.  The Board issued a decision in May 2006 denying this claim.  However, in November 2006, having determined the Veteran had been denied due process, the Board vacated that May 2006 decision.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012); 38 C.F.R. § 20.904 (2012).  And in August 2007 the Board again remanded the claim to the RO via the AMC for still further development and consideration.  An SSOC later issued in August 2008 continued to deny the claim.


The Board remanded this claim again in September 2009 and April 2010 to ensure compliance with its remand directives and to undertake further development following the submission of additional information by the Veteran.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In August 2012, the Board referred this case for an expert medical opinion.  See VHA Directive 2010-044 (September 29, 2010); 38 U.S.C.A. §§ 5103A, 7109 (West 2002); 38 C.F.R. § 20.901 (2012).  The opinion was rendered in October 2012 by a VA psychiatrist.  In November 2012, a copy of the medical opinion was provided to the Veteran and his representative, and they were offered the opportunity to present additional evidence or argument in response, in accordance with 38 C.F.R. § 20.903 (2012).  See also Thurber v. Brown, 5 Vet. App. 119 (1993).  The Veteran's representative submitted a November 2012 Informal Hearing Presentation (IHP) acknowledging review of the October 2012 VA medical expert opinion, but not setting forth any additional arguments.

The Veteran also submitted a letter stating that "new evidence [had] come forward that is helpful to [his] case."  The "new evidence" he referred to was the name of another soldier, V.M., who purportedly had served with him in Vietnam, as well as an address and phone number for this person who he said "may shed some light on the conditions which pertain to my case."  He acknowledged the address and phone number he had provided "may be wrong", however, although he said the proper spelling of this other person's name makes it easier to locate him.  This letter and the name and contact information provided of this person who purportedly had served with him in Vietnam does not constitute new evidence itself.  Moreover, he already had identified this person in previous correspondence - although had apparently misspelled his name, according to this letter - and VA's efforts to locate an address for this individual were unsuccessful.  For reasons that will be 
discussed in more detail below in the section addressing VA's duty to assist him with his claim, the Board finds that yet another remand is unwarranted to make further efforts to contact this person as there is no reasonable possibility that such efforts would help to substantiate this claim.  See Counts v. Brown, 6 Vet. App. 473, 478-79 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition" to determine whether there might be some unspecified information that could possibly support a claim.).  Thus, as he has not submitted additional argument or evidence following his receipt and acknowledgment of the October 2012 VA medical expert opinion, there is no prejudice to his claim in considering this opinion on appellate review. 


FINDINGS OF FACT

1.  The Veteran did not engage in combat against enemy forces during his service during the Vietnam War.

2.  His claimed personal assault in service has not been independently corroborated through his service records or other competent and credible supporting evidence, including by suggestion of behavioral changes, supporting medical opinion, or other indication of the inciting trauma.

3.  His witnessing of casualties of war during his deployment to Vietnam is not tantamount to fear of hostile military or terrorist activity sufficient to support his diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding this claim, the Board has reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  He prevails when the evidence is in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) has held that VA must not only inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, but must also inform him of (2) the information and evidence VA will obtain or assist him in obtaining, and (3) the information and evidence he instead is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) requires notice of these five elements, so including regarding the "downstream" disability rating and effective date that only actually come into play if service connection is granted.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

All notice under the VCAA generally should be provided prior to an initial decision on the claim by the Agency of Original Jurisdiction (AOJ), which in this case is the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notice letter followed by an opportunity to submit additional argument and evidence in response to such notice and thereafter by readjudication of the claim by the AOJ - such as in a statement of the case (SOC) or supplemental SOC (SSOC) - will rectify or "cure" the timing defect in the provision of the notice and render it nonprejudicial because the intended purpose of the notice is still preserved, not frustrated.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  


Specific to claims for service connection for PTSD based on personal assault, also often referred to as military sexual trauma (MST), 38 C.F.R. § 3.304(f)(5) provides that the claimant must be notified of specified alternative sources of evidence that may help corroborate his account of the alleged trauma or stressor in service, including of the fact that behavioral changes may constitute "credible supporting evidence of the stressor", and to provide additional time for him to submit evidence after receipt of such notice or advise VA of potential sources of such evidence.  See also Gallegos v. Peake, 22 Vet. App. 329 (2008) and Bradford v. Nicholson, 20 Vet. App. 200 (2006).

Here, prior to the initial rating decision in this matter, a May 2001 letter notified the Veteran of the additional evidence not yet then of record that was necessary to substantiate this claim, and this included a description of the type of information that would be most helpful in attempting to corroborate an alleged in-service stressor.  This correspondence also informed him of his and VA's respective responsibilities in obtaining evidence relevant to the disposition of this claim.  See Quartuccio, 16 Vet. App. at 186-87.  He then received an October 2001 letter from the RO describing in more detail the specific kinds of information he would need to provide to assist in attempts to independently corroborate his alleged 
in-service stressor, including alternative sources of evidence that could help verify a PTSD claim based upon an allegation of an in-service personal assault.  Enclosed was a copy of a PTSD questionnaire in which he could provide additional details of incidents alleged to have occurred during his service. 

Also, a July 2004 notice letter the AMC issued following the Board's remand of this claim for service connection for PTSD included VCAA notice information substantially similar to that already sent to him.  This additional letter also, however, included an explanation of the type of medical evidence that would be useful in helping to establish this claim, including physicians' statements, treatment records, and lay statements from other individuals as to their observations of his claimed medical condition.


In accordance with the Board's more recent August 2007 remand directive, the AMC sent a still additional April 2008 letter to him informing him of alternative sources of evidence that could be submitted in support of a service-connection claim for PTSD based on personal assault as set forth in 38 C.F.R. § 3.304(f)(5), Gallegos, and Bradford.  The letter also notified him of all five elements of a claim for service connection, as Dingess requires, so including as concerning the "downstream" degree of disability, i.e., disability rating, and effective date.  The letter gave examples of the types of evidence he could submit in support of his claim and notified him of his and VA's respective responsibilities in obtaining this supporting evidence.  Moreover, another questionnaire was sent along with the letter so he could provide more details about the alleged in-service stressor, and in particular with regards to his allegation of witnessing dead bodies in Vietnam.  Specifically, he was asked to provide a 2-month time range in which the stressor occurred, as well as the unit he was in at the time and the location of the incident.  The Court has held that asking him to provide this level of information and detail is not an impossible or onerous burden.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although that letter was not sent prior to initial adjudication of his claim, he was not prejudiced by that as he has had ample opportunity to respond with additional argument and evidence before his claim was subsequently readjudicated in SSOCs issued in August 2008, January 2010, and May 2012.  See Mayfield, 499 F.3d at 1323.  Indeed, since this letter was sent to him, additional argument and evidence has been associated with the file, including private treatment records and VA treatment records, statements by his sisters and a man who served with him in Vietnam, and his personal statements, as well as arguments submitted on his behalf by his representative.  

Finally, the AMC sent a May 2009 letter to the Veteran that contained the same information as the April 2008 letter and included a questionnaire providing him an opportunity to furnish more details about his alleged in-service stressors.  The letter was followed by readjudication of his claim in the January 2010 and May 2012 SSOCs.  See id.

Accordingly, the Board finds that VA's duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 484; see also 38 C.F.R. § 3.304(f)(5).  

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that VCAA notice errors - even if shown to have occurred - are not presumptively prejudicial.  Instead, this is a fact-specific determination made on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the claimant, not VA, has this burden of proof, and the error, even if established, must be outcome determinative of the claim to be considered unduly prejudicial, i.e., not harmless.  See also 38 C.F.R. § 20.1102 (2012).

Here, the Veteran has not alleged any prejudicial defect in the notice provided, and the Board finds that VA has fully complied with all notice requirements under the VCAA and section 3.304(f)(5), as explained above.  

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records (STRs) and other pertinent records, including those of his evaluation and treatment since service, as well as providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

This duty to assist has been satisfied.  The Veteran's STRs, service personnel records (SPRs), and post-service VA medical records are in the claims file.  Private medical records he identified also have been associated with the file to the extent available.  He has stated that he is in receipt of disability benefits from the Social Security Administration (SSA).  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  Therefore, in accordance with the Board's August 2007 remand directive, VA twice attempted to obtain these records and both times SSA responded that such records could not be found or do not exist.  Specifically, in a January 2008 response, SSA indicated that after an exhaustive and comprehensive search, it was unable to locate the Veteran's medical records, and that further efforts would be futile.  When VA again requested these records, SSA responded in April 2012 that such records had been destroyed.  According to a May 2012 Report of General Information Form (VA Form 21-0820), the AMC called the Veteran and notified him that VA was unable to obtain his SSA records and that SSA had indicated these records had been destroyed.  He was asked whether these records were in his personal possession, and he responded they were not.  The Board thus finds that VA has discharged its duty to assist with respect to making exhaustive efforts to obtain his SSA records, and that further efforts to obtain them would be futile and thus unwarranted.  See 38 C.F.R. § 3.159(c)(2) (providing that VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency and will end its efforts to obtain such records only if VA concludes the records sought do not exist or that further efforts to obtain them would be futile; cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or that the custodian does not have them).  See also 38 C.F.R. § 3.159(e)(1) (regarding the requirement that VA also duly notify the Veteran of this).

In a statement received in July 2009, the Veteran also identified two individuals, D.M. and V.M., who had served with him in Vietnam.  He asked VA to contact these individuals and obtain statements from them "for proof" that he was sexually abused.  In accordance with the Board's April 2010 remand directive, the AMC attempted to contact both individuals.  The AMC was successful in contacting D.M., who responded in a May 2010 letter that he did serve with the Veteran's unit in Vietnam during a period of time coinciding with the Veteran's tour of duty there, but that he had not heard of a sexual assault taking place and did not remember any service members being abused.  His statement, then, tends to directly contradict, not substantiate, the Veteran's allegation of having been sexually abused or assaulted while in service.


VA has not been successful in contacting the second individual, V.M.  The Veteran did not provide a phone number or address for V.M. in his July 2009 statement.  The AMC sent a May 2010 letter to the Veteran requesting that he provide the complete address for V.M.  In response to this letter, the Veteran sent a June 2010 letter that again provided this person's name but stated that he did not have this person's phone number or address.  Thereafter, the AMC issued a November 2010 memorandum for the record stating that a name search for V.M. was conducted in Covers, Share, and the Veterans Appeals Control and Locator System (VACOLS), but did not yield a name or contact information for V.M.  Without this information, the AMC concluded that it was unable to conduct further searches.  While VA has a duty to assist the Veteran in developing facts and evidence pertinent to his claim, he also has a concomitant duty to assist and cooperate with VA in developing this evidence.  38 C.F.R. § 3.159(c).  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board finds that the AMC satisfied its duty to assist and complied with the Board's April 2010 remand directive in making efforts to locate V.M. with the minimal information the Veteran provided.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

As already alluded to, the Veteran since has submitted a letter in December 2012 stating that he had previously misspelled the name of V.M..  He provided what he asserted was the correct name as well as an address and phone number for this individual, although he indicated the address and phone number "may be wrong", although he believed the proper spelling of this individual's name makes it easier to locate him.  He stated that V.M. "may shed some light on the conditions which pertain to my case", so he asked that VA call him to get a better idea of the conditions while stationed in Bien Hoa, Vietnam.  But the Veteran concedes the phone number he provided to call this person may be wrong.  And to reiterate, according to the holdings in Counts v. Brown, 6 Vet. App. 473, 478-79 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992), VA's statutory duty to assist him with his claim is not a license for a "fishing expedition" to determine whether there might be some unspecified information that could possibly support a claim.  

The Veteran seemingly acknowledges this person only "may" be able to shed some light on the conditions pertaining to his case, specifically, those concerning their time in Vietnam, and does not specify how this person will be able to personally affirm or attest to the occurrence of any relevant event during their service like sexual abuse or an assault that may have later precipitated the Veteran receiving a diagnosis of PTSD.  There is only what amounts to speculation and conjecture.  Moreover, as mentioned, the other person the Veteran asked VA to contact to provide a similar supporting statement was unable to and, in fact, offered a contrary statement tending instead to refute this allegation.

The Board thus finds that further efforts to locate V.M. and obtain a statement from him are unwarranted as there is not the required reasonable possibility that this would help to substantiate the Veteran's claim.  This is especially true when realizing that the Veteran has repeatedly and consistently stated that he never told anyone about the alleged sexual assault during his service or even for many years after it ended, and the circumstances of the assault as described by him indicate that no other service member would have known or had personal knowledge of it.  Moreover, the Veteran does not assert that V.M. would have any personal knowledge of the assault.  Rather, he states that V.M. may be able to provide "a better idea of the conditions while stationed in Bien Hoa, Vietnam."  The conditions of the Veteran's service are not at issue here.  There is no indication that a statement describing the "conditions" of his service in Vietnam would help verify that the assault occurred.  In this respect, the Veteran has stated that no one knew of the assault and that the alleged perpetrator left Vietnam the next day.  Most significantly, the other former service member identified by the Veteran, D.M., stated in his May 2010 letter that he knew of no abuse, sexual or otherwise, which occurred in his unit.  In light of this letter and the Veteran's own statements, there does not appear to be any reasonable possibility that a statement by V.M., assuming he could in fact be located, would help support the Veteran's claim. 


Accordingly, the Board finds that another remand is not warranted to make additional efforts to contact V.M.  The Board is precluded from doing this type of additional development on its own.  Prior to May 1, 2003, the Board's regulations provided that if further evidence, clarification of the evidence, correction of a procedural defect, or any other action was essential for a proper appellate decision, a Board Member or panel of Members could direct Board personnel to undertake the action essential for a proper appellate decision.  See 38 C.F.R. § 19.9(a)(2) (2002).  On May 1, 2003, however, the Federal Circuit Court invalidated 38 C.F.R. § 19.9(a)(2) in Disabled American Veterans (DAV) v. Secretary of Veterans Affairs (VA), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule codified at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 7104(a) because 38 C.F.R. § 19.9(a)(2) denies appellants "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver.

Following the Federal Circuit Court's decision in that case, VA's General Counsel issued a precedential opinion concluding that DAV did not prohibit the Board from developing evidence in a case before it - provided the Board did not adjudicate the claim based on any new evidence it obtains unless the claimant waives initial consideration of such evidence by first-tier adjudicators in the Veterans Benefits Administration (VBA).  VAOPGCPREC 1-2003.  And based on this opinion, the Board continued, for a short time, to request development via the Board's Evidence Development Unit (EDU).  More recently, though, in light of the Federal Circuit Court's decision and other policy considerations, VA determined that VBA would resume all development functions.  In other words, aside from the limited class of development functions that the Board is statutorily permitted to carry out, see 38 U.S.C.A. §§ 7107(b) and 7109(a), all evidence development will be conducted at the RO level.


Here, the Veteran already has been provided ample opportunity to provide accurate contact information for V.M., and the AMC undertook searches to locate him based on the information provided, and also requested the Veteran to provide contact information for V.M. in the May 2010 letter.  The Veteran informed VA that he did not have contact information for V.M. in his June 2010 letter responding to this request, and did not indicate that such information would be forthcoming.  Rather, he stated that he did not have a way to obtain this information.  The AMC nevertheless attempted to locate V.M. as explained above, but unsurprisingly was unsuccessful in this effort.  Since that time, a VA examination was provided in July 2011, and an addendum opinion obtained from the examiner in April 2012.  The AMC then readjudicated the claim and issued a May 2012 SSOC.  Thereafter, this claim was recertified to the Board, and the Board obtained an expert opinion in October 2012 from a VA psychiatrist on whether the evidence of record verified that the claimed in-service personal assault occurred.  In short, the Veteran has had ample opportunity either to obtain a statement himself from V.M. or to provide correct and complete contact information for this individual to enable VA to request such a statement on the Veteran's behalf.  As of May 2012, when the claim was transferred back to the Board, the Veteran had not done either, and significant development had been undertaken in the meantime to ensure this claim had been afforded every possible consideration.  Even in his most recent letter, received in December 2012, the Veteran has stated that the address and phone number he provided for V.M. may be wrong.  Under these circumstances, and because there is no reasonable possibility that a statement by V.M., even assuming it could be obtained in the first place, would help support the Veteran's claim as explained above, the Board finds that another remand of this claim is not warranted.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran, and the Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In sum, it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  

See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) (like Soyini, observing circumstances when a remand would not result in any significant benefit to the Veteran).

In the February 2009 remand, the Board also instructed the RO/AMC either to attempt to seek verification of the Veteran's alleged in-service stressor via the Joint Services Records Research Center (JSRRC), or to make an express finding for the record that sufficient information had not been provided to verify the stressor.  Accordingly, the AMC issued a May 2012 memorandum making a formal finding that there was a lack of the information required to attempt verification of the Veteran's stressor via the JSRRC or other potential records repositories.  The memorandum sets forth the pertinent efforts that VA had made to obtain information regarding the Veteran's alleged in-service assault, including obtaining a statement from D.M., VA's unsuccessful efforts to contact V.M., and the finding that the Veteran did not exhibit behavior changes such as diminished performance which might tend indicate the assault had occurred.  In this regard, it was noted that the Veteran received letters of commendation during and after his tour in Vietnam, and that his punishment for being absent without leave (AWOL) occurred a year after he departed from Vietnam.  As will be explained below, the Board also finds that the Veteran's period of AWOL does not count as a behavior change or indication that a stressor occurred.  Thus, as there were no records showing he had reported the assault to anyone, no statements by fellow service members supporting the occurrence of the assault, and no indication of diminished duty performance, the AMC concluded that further attempts to verify were unwarranted.

Although the AMC did not specifically notify the Veteran of its formal finding, it cited to VA's Adjudication Procedure Manual, M21-1MR, IV.ii.1.D.16.b, which provides that upon completion of such a formal finding, it is not necessary to contact the Veteran to advise him of the formal finding or allow additional time to submit the needed information.  Moreover, he has been repeatedly notified in the VCAA notice letters, during his February 2004 Board hearing before the undersigned, in the Board's remands, and in the SSOCs readjudicating this claim that his alleged in-service stressor had not been verified.  Because the Board finds there is no possibility that the JSRRC would be able to verify an alleged personal assault that no one witnessed and that the Veteran did not report until years after service, the Board finds that efforts to verify the alleged stressor via the JSRRC or another records repository are unwarranted.  As noted in the Adjudication Procedure Manual, "[s]ome stressors are clearly impossible to document and should not be referred to the JSRRC (formerly the U.S. Armed Services Center for Unit Records Research (CURR)), National Archives and Records Administration (NARA), or the Marine Corps.  If, after requesting/obtaining pertinent facts from the Veteran, it is obvious that corroboration simply is not feasible, the claim should be decided based on the evidence of record."  The Board finds that such is the case here, for the reasons and bases discussed. 

Further, because the Veteran's period of service occurred before the Department of Defense (DoD) developed official procedures for reporting personal assaults by other service members, there was no need to request DD Form 2910, Victim Report Preference Statement, or a similar form, or DD Form 2911, Forensic Medical Report:  Sexual Assault Examination, or a similar form.  See Adjudication Procedure Manual, M21-1MR, IV.ii.1.D.17.i; see also VBA Fast Letter No. 10-25 (July 15, 2010).

VA has not sought verification via the JSRRC or a similar records repository of the Veteran's report of seeing dead bodies hanging from a wire driving in a combat area in Vietnam.  The Board finds that such verification is similarly unwarranted.  In the first place, the Veteran has been requested several times to provide a 2-month time frame in which this incident occurred, as well as the location.  He has not furnished such information.  Moreover, to the extent that such an incident is related to his "fear of hostile military or terrorist activity", which can include harm to the integrity of others, the October 2012 VA psychiatrist's opinion obtained by the Board (as discussed in more detail below) states there was no evidence of record, including the Veteran's lay statements, showing this incident evoked the kind of response that would suggest it was traumatic for him.  Indeed, he himself stated in a November 2012 letter that his witnessing of the dead bodies was "no stressor at all."  

Thus, as the competent and credible evidence of record - including this VA compensation examiner's opinion - shows the Veteran's PTSD diagnosis is not shown to be related to witnessing dead bodies in Vietnam, and he himself does not contend otherwise, verification of this incident is unwarranted as there is no reasonable possibility that it, too, would tend to support his claim.

The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he believed were relevant to the adjudication of his claim.  Thus, in view of the development undertaken, the Board concludes that the duty to assist has been satisfied with respect to obtaining all relevant records and other evidence on his behalf that is obtainable.  See 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain an opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, in its February 2009 and April 2010 remand directives, the Board instructed the RO/AMC to have a VA psychiatrist or appropriate mental health care professional review the claims file and the Board's discussion in the body of the remand and provide an opinion as to whether the Veteran was sexually assaulted or molested during his military service, as he alleges, so as to since have resulted in PTSD.  If the clinician reviewing the file found evidence of military sexual trauma (MST), then he or she was asked to specifically identify the stressor as evidenced in the record.  See 38 C.F.R. § 3.304(f)(5) (providing that VA may submit any evidence it receives to an appropriate medical or mental health care professional for an opinion as to whether it indicates that a personal assault occurred); see also Patton v. West, 12 Vet. App. 272, 279-280 (1999) (holding that in PTSD cases based on personal assault, a VA examiner's finding that the claimant's PTSD is etiologically linked to the alleged in-service stressor can serve as verification that the stressor occurred); VBA Training Letter No. 11-05 (Dec. 2, 2011); but see Moreau v. Brown, 9 Vet. App. 389 (1996) (holding that in PTSD cases not based on in-service MST or personal assault, credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence).

In accordance with this remand directive, the RO provided the Veteran a PTSD examination in July 2011.  The examiner reviewed the claims file (as indicated in a July 2011 e-mail from her, a printout of which is in the file, as well as by her discussion of pertinent evidence of record in the examination report itself) and medical history, conducted an examination of the Veteran and recorded the clinical findings, and provided a rationale for the opinion stated.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The examiner also issued an addendum opinion in April 2012 stating that she was unable to find objective evidence of behavior changes in the military after the alleged assault occurred.  She stated that her diagnosis of PTSD was only based on the Veteran's reported history of having nightmares of his MST.  In other words, the examiner could not find any objective indications that the stressor in fact had occurred, such as behavior changes during service, and based her diagnosis solely on the Veteran's reported history as opposed to objective clinical findings or the evidence in the claims file.

Based on the ambiguity and internal inconsistency in this examiner's opinion - namely, that she had on the one hand diagnosed PTSD solely based on the Veteran's reported nightmares of an MST, and yet on the other had stated that she could find no objective evidence that such an MST had actually occurred - the Board referred this case to another VA medical expert.  See VHA Directive 2010-044; 38 U.S.C.A. §§ 5103A, 7109; 38 C.F.R. § 20.901.  In Mariano v. Principi, 17 Vet. App. 305 (2003), the Court indicated it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case."  See Mariano, at 312.  But the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas, the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas, at 26.

Pursuant to this request, a VA staff psychiatrist issued an October 2012 opinion in which he stated that the evidence of record was insufficient to support the occurrence of the alleged personal assault.  This commenting psychiatrist also stated there was no evidence, including the Veteran's lay statements, that his report of witnessing dead bodies hanging from a wire while driving through Vietnam had evoked fear, horror, helplessness, or an overwhelming emotional response to constitute a trauma for him.  Indeed, as already pointed out, he himself agreed with this finding in his November 2012 letter.  Thus, the Board finds that the October 2012 VA psychiatrist's opinion is adequate for making a decision on this claim, as it was based on a thorough review of the claims file and the Veteran's statements and testimony for the relevant history and, even more importantly, is supported by explanation.  See Stefl, 21 Vet. App. at 124-25.  See also 
Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In Neives-Rodriguez, the Court emphasized that a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Neives-Rodriguez, at 301.  The Court added that, while review of the claims file has its place, it, alone, is not determinative of an opinion's probative value.

The Veteran was provided opportunity to review the October 2012 VA psychiatrist's opinion and respond with additional argument and evidence in accordance with 38 C.F.R. § 20.903.  The Veteran submitted additional statements, and his representative submitted a November 2012 IHP, but did not furnish new argument or evidence.  Therefore, the Board may proceed with appellate review, to include consideration of this October 2012 VA psychiatrist's opinion, without prejudicing the Veteran's claim.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board, therefore, is proceeding with its adjudication of this claim.

II.  Procedural Due Process

The Veteran and a friend testified before the undersigned at a February 2004 Board hearing.  Under 38 C.F.R. § 3.103(c)(2) (2012), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id.,at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, the outstanding issue has been and continues to be whether there is supporting credible evidence tending to corroborate the in-service sexual assault alleged by the Veteran, as required under 38 C.F.R. § 3.304(f).  During the hearing, the undersigned informed the Veteran, in relevant part, that his alleged in-service stressor had not yet been corroborated, explained in detail the types of evidence that could be submitted in this regard, and gave examples of such evidence.  The Veteran was further notified that it appeared that such evidence remained outstanding.  Moreover, the Veteran did not raise any new issues pertaining to this claim at the hearing.  See Bryant, 23 Vet. App. at 497-98.  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim, and to suggest the submission of evidence when such evidence is missing or has been overlooked, has been satisfied.  See id. at 496-97.  

The Veteran has not alleged that there were any deficiencies in the Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, even assuming that there were such a deficiency, the Board finds that it did not prejudice the Veteran's claim.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the appellant had any additional information to submit.  In this case, given the extensive development of the Veteran's claim discussed above, particularly with respect to attempted corroboration of his alleged in-service stressor, the Board finds that any deficiency in the February 2004 Board hearing was non-prejudicial.  See id.  Moreover, as already stated, the Board does not find any deficiency related to the hearing officer's duties under Bryant, and none has been alleged.  

III.  Analysis

The Veteran claims entitlement to service connection for PTSD based on an alleged sexual assault that occurred while he was serving in Vietnam.  Specifically, according to a May 2008 statement, he attended a going away party for an officer who was his superior.  At the party, the Veteran became intoxicated and "passed out" at the officer's place.  When he awoke later that night, he found himself alone with the officer, who proceeded to make sexual contact with him against his will.  The officer departed from Vietnam the day following the party.  The Veteran contends that his PTSD stems from that sexual assault.  For the reasons and bases that follow, however, the Board finds that service connection for PTSD is not warranted. 


Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection on a direct-incurrence basis, there must be competent and credible evidence:  (1) indicating the Veteran currently has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Establishing entitlement to service connection for PTSD, in particular, requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2012).

With regards to evidence of a diagnosis of PTSD, such a diagnosis as mentioned must be established in accordance with 38 C.F.R. § 4.125(a), which provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STASTISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV).  38 C.F.R. § 3.304(f).

In Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997), the Court held that mental health care professionals are presumed to know and take into account the DSM-IV criteria in diagnosing PTSD.  Thus, once a diagnosis of PTSD is established (whether or not it appears to conform to the DSM) and a nexus linking current symptomatology to a claimed in-service stressor, the Board may only apply the DSM-IV as a basis for returning a VA examination for clarification.  Id. (citing 38 C.F.R. § 4.125(a)).  The Board cannot use the DSM-IV as a basis for rejecting favorable medical evidence regarding the adequacy of the Veteran's symptomatology.  Id.  That is to say, a diagnosis of PTSD is presumably in accordance with the DSM-IV criteria, both insofar as the adequacy and sufficiency of the stressor claimed.

In this case, the VA and private treatment records generated during this claim reflect diagnoses of PTSD.  See, e.g., Hollidaysburg Veterans home treatment records dating from March to October 2002; December 2005 VA treatment record; July 2011 VA Compensation and Pension examination report.  Accordingly, a valid and current diagnosis of PTSD is established.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. at 139-42.

With regards to the requirement that there also be credible supporting evidence that the claimed in-service stressor occurred, section 3.304(f) sets forth circumstances that are exceptions and allow a claimant's lay testimony, alone, to establish the occurrence of the alleged stressor.

In the first circumstance, if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id., at (f)(1). 


In the second circumstance, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id., at (f)(2).  

In the third circumstance, if a stressor claimed by a Veteran is related to his "fear of hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id., at (f)(3).  For purposes of this relaxed evidentiary standard set forth in this subsection, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  This recent amendment to section 3.304(f) applies to claims that were pending on the date of its enactment, and thus applies to the present claim.  See Stressor Determinations for PTSD, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)); see also Ervin v. Shinseki, 24 Vet. App. 318, 323 (2011) (holding that this amendment also applies to claims pending before the Court on the date of its enactment). 


In the fourth circumstance, if the evidence establishes the Veteran was a 
prisoner-of-war (POW) under the provisions of section 3.1(y) of the regulations, and the claimed stressor is related to that POW experience, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id., at (f)(4). 

None of the above four circumstances applies to the Veteran's case, however.  He was not diagnosed with PTSD during his service.  Indeed, VA did not even adopt the PTSD nomenclature until 1980 or thereabouts, so not until well after his service had ended.  And there is no mention in his STRs of psychiatric problems of any sort, either in the ways of a relevant subjective complaint or objective clinical finding such as a pertinent diagnosis, including more generally of a stress-related mental illness.  He also does not allege and the evidence does not show that he was a POW.  Further, although he served in Vietnam during the Vietnam Era when the United States was involved in combat operations there, he does not claim and there is no evidence otherwise showing that he engaged in combat with the enemy.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (providing that in order to establish that a Veteran "engaged in combat with the enemy," it must be shown that the Veteran "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."); see also VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000).  In this regard, certain military citations can also constitute sufficient evidence that a Veteran engaged in combat, absent evidence to the contrary.  See id.  Such citations are awarded primarily or exclusively for circumstances relating to combat.  Id.  

Here, though, the Veteran's DD Form 214 reflects that he was awarded the National Defense Service Medal (NDSM), the Vietnam Campaign Medal (VCM), and the Vietnam Service Medal (VSM).  These medals are certainly commendable in their own right, but none of these citations are awarded primarily or exclusively for combat service, and thus are insufficient to establish that he engaged in combat with the enemy for the purposes of 38 C.F.R. § 1154(b) and 38 C.F.R. § 3.304(d) and (f)(2).  See id.; see also Manual of Military Decorations and Awards (Department of Defense, September 1996).  Moreover, there is no other probative evidence tending to establish that he engaged in combat with the enemy.  See VAOPGCPREC 12-99.  He served as a microwave radio repairman and military vehicle driver during his deployment in Vietnam.  Neither of these military occupational specialties (MOSs) is necessarily associated with combat service.  Indeed, he does not claim combat service, and his alleged stressor is unrelated to combat service.  See 38 C.F.R. § 3.304(f)(2) (providing that the alleged stressor must be related to the combat service in order for lay testimony to be sufficient to establish occurrence of the stressor).  Thus, further inquiry into whether he engaged in combat with the enemy is unwarranted.

Finally, his alleged in-service stressor of being sexually assaulted by a superior officer is not considered a stressor related to "fear of hostile military or terrorist activity."  See Acevedo v. Shinseki, 25 Vet App. 286, 291-93 (2012) (holding that the relaxed evidentiary burden for establishing an in-service stressor related to fear of hostile military or terrorist activity did not apply to a PTSD claim based on MST perpetrated by another service member merely because the claimant alleged that the stressor was related to such fear).  Thus, this exception to the general rule that there must be independent corroborating evidence also does not apply. 

In sum, none of the above situations or circumstances constituting exceptions to the rule requiring credible supporting evidence of a claimed in-service stressor apply in this particular Veteran's case.  Therefore, his lay testimony by itself cannot "as a matter of law" establish the occurrence of the alleged stressor and must be corroborated by credible supporting evidence from another independent source.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); accord Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); see also Cohen, 10 Vet. App. at 146-47.


The available evidentiary sources for corroboration of a claimed stressor are not limited to service records (as previously required prior to the adoption of 38 C.F.R. § 3.304(f)), but may also include other sources of evidence.  See Cohen, 10 Vet. App. at 143 (citing to M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); M21-1, Subch. XII, para 50.45(d) (1989)).  Indeed, VA considers a wide range of evidence in PTSD claims based on an alleged personal assault or MST.  See 38 C.F.R. § 3.304(f)(5). 

Corroboration of every detail of the stressor is not required.  Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  In this regard, a Veteran's actual presence during the stressor event need not be specifically corroborated if the evidence shows that he was assigned to and stationed with a unit that was present when a reported event that has otherwise been verified occurred; such evidence strongly suggests actual exposure to the stressor event.  Id.  

In general, "after-the-fact medical nexus evidence," such as a VA examiner's finding that a claimant's PTSD was caused by the alleged in-service stressor, cannot by itself serve as credible supporting evidence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 396.  However, there is an exception to this rule in service connection claims for PTSD based on an alleged personal assault or MST, as is the case here.  In such cases, the Court held that the "categorical statements" made in Moreau and Cohen that medical nexus evidence cannot by itself fulfill the requirement of "credible supporting evidence" does not apply.  See Patton, 12 Vet. App. at 279-280; see also 38 C.F.R. § 3.304(f)(5) (providing that VA may submit any evidence it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred).  

In service connection claims for PTSD based on personal assault, "alternative sources" of information may be used to corroborate an in-service stressor because official service records may be devoid of evidence of the incident.   Many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  See Patton v. West, 12 Vet. App. 272, 278 (1999).  Thus, a broad range of evidence is considered to determine whether there are indications of the alleged in-service personal assault or MST, which may be sufficient to support the occurrence of the assault notwithstanding the fact that more direct evidence is lacking.  See VBA Training Letter No. 11-05 (Dec. 2, 2011).  Specifically, under 38 C.F.R. § 3.304(f)(4):

If a [PTSD] claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

Section 3.304(f)(5) further provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  As already explained, however, the Veteran has been furnished this required notification several times, including in April 2008 and May 2009 letters sent to him specifically for this purpose.  Thus, this provision of the regulation is satisfied. 


The Board has carefully reviewed the evidence of record and finds that there is no independent evidence corroborating the Veteran's lay statements with respect to the alleged sexual assault while he was stationed in Vietnam.  At the outset, the Board notes that the Veteran is competent to relate the occurrence of the in-service personal assault, as lay witnesses may provide competent testimony of events that were experienced firsthand.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, service connection for PTSD based on alleged personal assault cannot be based on lay statements alone, but rather, there must be credible supporting evidence. 

Here, there is no documentation of record indicating that the alleged assault occurred.  Specifically, the Veteran's STRs and SPRs make no reference to an assault or traumatic incident during his service.  A May 2010 statement by D.M., an individual identified by the Veteran who served in the Veteran's unit in Vietnam during the same time period, states that he did not remember any abuse, sexual or otherwise, occurring in the unit.  So this person's statement tends to refute, not corroborate, the Veteran's claim of this type of activity.

Moreover, there is no evidence showing that the Veteran reported mental health problems or sought psychiatric treatment or counseling during service.  His STRs are completely unremarkable for complaints of undue stress, etc., or of a psychiatric disorder of any sort suggestive of a stress-related mental illness, keeping in mind again that PTSD had not yet been recognized as even existing during the time he served (so, obviously, would not have been diagnosed had he even had it while in service).  The fact remains, however, that he did not report any psychiatric-related problems or mental health-related issues when examined in anticipation of separating from the military, as shown in his July 1969 report of medical history, and he was found to be psychiatrically normal on objective clinical evaluation in the July 1969 separation examination report.  


The Board also finds that there is no evidence of behavior changes during his service to help corroborate his alleged sexual assault.  His military personnel records pertaining to his time in Vietnam show the receipt of a letter of commendation in February 1968 along with his entire unit, and in June 1968 he received the Drivers Badge with "W" Device for a temporary duty assignment as a military vehicle driver.  This evidence shows he was meeting, and even seemingly exceeding, performance standards.  In a November 1968 military occupational specialty (MOS) evaluation report pertaining to his assignment as a microwave radio repairman, which he had held for most of his tour of duty in Vietnam, he did receive some low scores as to job performance at that time.  However, this report is dated more than three months after his return from Vietnam, and the report was completed by an evaluating officer at a base in the United States.  Since the Veteran has identified a one-year general timeframe as to the occurrence of the alleged incident, there is no possibility of establishing this evaluation report was provided in proximity to time of the incident.  His personnel file further shows that he subsequently received a promotion in October 1968 to a specialist five level, and another duty commendation in March 1969.  Thus, the fact that he received low scores on his job performance on one occasion does not by itself suggest he exhibited behavior changes or a general decreased in performance as a result of the claimed stressor. 

There is also a record of a three-week period of AWOL, from March 9, 1969 to April 2, 1969, for which the Veteran later received some extra duty and had to forfeit a portion of his pay for a two-week period.  However, he stated during his July 2011 VA examination, discussed in more detail below, that he went AWOL in order to address an "impending divorce," which his superior found to constitute an extenuating circumstance warranting leniency for the AWOL.  The fact that the Veteran had a pending divorce at that time is also confirmed by his statements during a June 1985 VA examination, as also discussed below.  There is no indication the divorce itself had anything to do with the alleged trauma, although the Veteran has argued that ongoing difficulties with marital relations, to include several divorces after service, were a result of his difficulty coping with the personal assault.  Thus, his divorce at the time accounts for his AWOL, which weighs against a finding that his AWOL evidenced behavior changes, to include unexplained behavior or difficulty coping with a trauma.  Further, the AWOL occurred more than eight months after his departure from service in Vietnam.  This lack of proximity in time further weighs against a correlation between the AWOL and the alleged stressor.  The Board sees that he was also AWOL from June 15 to June 16, 1967, but prior to shipping out to Vietnam on June 27, 1967.  Thus, the fact that he was willing to go AWOL after Vietnam does not necessarily show a behavior change when he was also AWOL prior to Vietnam, albeit for less time. 

Finally, as discussed above, he did not request a mental health evaluation or seek counseling either with respect to the alleged incident or any other symptoms of a psychiatric nature while in service, as shown both by personnel records and his STRs, which as mentioned are unremarkable for any psychiatric-related complaints, treatment, or mention of behavioral or mental health issues.  He also did not seek transfer to a different military assignment. 

The Board referred this case for a VA medical expert opinion to determine whether the Veteran's service records and other evidence showed behavior changes or other indications that a sexual assault occurred as he alleged.  Accordingly, a VA staff psychiatrist reviewed the claims file and the medical evidence therein and issued an October 2012 opinion.  The examiner concluded that he could find no objective evidence that the alleged sexual assault occurred.  In this regard, he explained that although the record showed disciplinary action for going AWOL and low scores on a job performance evaluation with regard to his duties in Vietnam, this evidence was not specific enough to support the presence of a stressor, as they could be explained by being caused by multiple other factors.  The examiner concluded that the occurrence of the MST could not be established.  

The claims file was also reviewed by another VA psychologist, who also examined the Veteran in July 2011.  The examiner stated in an April 2012 addendum opinion that she could not find objective evidence of behavior changes in the military that occurred after the Veteran's alleged MST.  She explained that her diagnosis of PTSD in the July 2011 VA examination report was based on the Veteran's reported nightmares of the alleged MST.  In other words, she did not find any objective indications that the stressor actually had occurred, to include behavior changes during service. 

The April 2012 VA addendum opinion and October 2012 VA medical expert opinion constitute highly probative evidence that there were no behavior changes or other objective indications that a stressor occurred during service.  These opinions were authored by medical professionals specializing in mental health disorders, namely a VA psychologist and a VA psychiatrist, who had an opportunity to review the claims file and the service department records.  The VA psychologist also examined the Veteran, and the October 2012 VA psychiatrist had the benefit of the July 2011 VA examination report, as well as the other evidence of record.  Both medical professionals found no objective indications that the stressor actually occurred. 

The Board has also considered the Veteran's contention that he used drugs and alcohol as a result of the trauma.  His history of alcohol abuse is documented in his post-service treatment records.  However, the record shows he used alcohol and drugs even before entering service.  At the July 2011 VA examination, he reported that he "self-medicated" his mental health symptoms with alcohol and drugs prior to enlisting in the military.  Similarly, in an April 2001 VA treatment record, he related a "chronic drinking problem" since age eighteen together with substance abuse.  He also reported that he had been smoking marijuana since the age of sixteen.  In a May 2001 VA treatment record, he stated that he had been drinking since the age of sixteen.  According to his statement in a March 2001 VA treatment record, he "was drunk and on drugs" on the night of the alleged sexual assault.  Thus, his own statements, which are competent and credible given the fact that he made them in the context of seeking treatment, show that his alcohol and drug abuse existed prior to the alleged assault.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Accordingly, his continued use of alcohol and other substances either during service, as he alleges, or following separation does not in and of itself constitute objective evidence that the stressor occurred, when such abuse was present prior to the stressor. 

In sum, the competent and probative evidence of record weighs against a finding that there were behavior changes during service or other objective indications during that time that the stressor occurred. 

There are no other records contemporaneous to the Veteran's period of active service which might indicate the occurrence of the claimed stressor.  In this regard, the claims file does not include any letters that he sent to family members or others during his period of service or indeed at any time.  It also does not contain police reports or other records from law enforcement authorities reflecting that he ever reported the incident.  Indeed, he has repeatedly stated that he never reported this incident until years after service.  For example, at the February 2004 Board hearing, he stated that he had first reported the sexual assault to a VA doctor in 1985, and that "he was the only gentleman that [he] ever old and [the Veteran] asked him not to put it down on record."  In a statement received by VA in August 2004, the Veteran stated that he "said nothing" after the incident as he "want[ed] to forget that it happened."   He also stated in the accompanying PTSD questionnaire that he did not report this incident at the time.  He stated that the only person in his family that he reported the incident to was his sister.  This sister, B.B., submitted a February 2008 letter stating that the Veteran returned home from service "a different person," and that his "joking turned to silence" and "his love to mistrust."  However, she did not state that he had reported the incident at the time to her.  Likewise, in a May 2008 statement, the Veteran wrote that he "never told anyone of this incident."  

A May 2008 letter submitted by the Veteran's wife states that the Veteran had PTSD from "incidents of" the Vietnam war.  She does not state that she knew the Veteran at the time of his service or shortly thereafter, or that she knew of the personal assault.  Thus, this letter does not constitute probative evidence indicating that the stressor may have occurred. 

Another sister of the Veteran, A.H., sent a July 2008 letter stating that the Veteran "suffered many hardships and set-backs as a result of his service in Vietnam."  The letter does not indicate that the Veteran reported being abused or assaulted during service. 

The statements submitted by the Veteran's sisters and his wife do not indicate that he reported or alluded to a trauma at the time, and indeed make no mention of the alleged stressor.  The mere assertion that he returned home from service "a different person" does not by itself or in conjunction with the other evidence of record indicate that the stressor occurred.  See 38 C.F.R. § 3.102 (in order for the benefit-of-the-doubt rule to apply, the positive and negative evidence must raise a reasonable or substantial doubt, one which is within the range of probability as distinguished from pure speculation or remote possibility). 

There are also no medical records, to include records from a homeless shelter, a Veteran's home, or rape crisis counseling center, showing the Veteran reported being sexually abused or assaulted during service or until around the time he submitted his January 2001 claim for service connection.  Specifically, when he submitted a claim for service connection for a nervous condition, to include PTSD, in January 1985, he made no mention of the alleged stressor as a potential cause of his disability.

During a June 1985 VA examination provided in connection with that claim, the Veteran discussed his service in Vietnam, stating that he was stationed at the Air Force base there and "never in combat" or an "extraordinarily hazardous position," and that he was "not in the midst of fighting and human misery" despite serving in Vietnam during the TET Offensive.  He made no reference to a personal assault during his tour of duty in Vietnam or otherwise during his period of service.  He stated that after service he had worked in a series of jobs, and that a year prior to the examination he had undergone a back operation, including a spinal fusion, and was unable to do the heavy work he had previously done as a consequence.  He did not relate a history of difficulty adjusting following active service.  He reported that a younger brother had been killed in an automobile accident ten years earlier.  The examiner stated that clinical notes in the claims file as well as statements by the Veteran's wife had been reviewed, and these showed the Veteran reported that his father had abused his mother as well as himself and his siblings.  He stated that his father did not just hit the children, but would knock them down, kick them, and otherwise beat them.  He also related "a very unsettled marital life."  He married his first wife during active service while on leave from basic training.  They divorced while he was stationed in Germany, which occurred after his deployment to Vietnam.  They reconciled when he returned home from Germany and were married a second time.  They then separated after two or three years.  He then had relationships with several other partners and also two subsequent marriages, including to his then-present wife.  He stated that it had not been his idea to submit the claim, but he had been urged to do so based on his reports of depression and emotional difficulties.  He stated that he had not felt the same since he came home from active service, and that his difficulties were "now serious enough" that his wife was concerned about his "changes in personality and his frequent depressions."  According to a statement by his then spouse reviewed by the examiner, the Veteran had feelings of guilt, but could not "give any reasons" for these feelings.  The examiner, a psychiatrist, diagnosed the Veteran with possible dysthymic disorder.  The psychiatrist concluded, however, that she could find no connection between the Veteran's psychiatric problems and his military service. 

Regarding this additional diagnosis of dysthymic disorder, so aside from PTSD, the Court (CAVC) has held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Clemons Court found that, where a Veteran's claim identifies PTSD, without more, it cannot be a claim limited only to that diagnosis, rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues reasonably raised either by the claimant or the evidence of record).

Even acknowledging this additional diagnosis, however, there was no attribution of this dysthymic disorder to the Veteran's military service - and, in particular, to either of the stressors he has alleged.

In February 1989, he was hospitalized at a private facility for major depression and dysthymic disorder.  It was noted in the records pertaining to this hospitalization that he then recently had separated from his wife and had had an extra-marital affair.  It was also noted that he had a history of combat in Vietnam.  The treating therapist stated that it "seemed that [the Veteran] might very well be suffering residual post-traumatic [sic] stress disorder effects from his Vietnam combat experience.  However he was very touchy about this particular area, and gentle attempts to have him open this area to therapy resulted in him becoming quite irritable and angry and rebuffing the therapist.  He also rather angrily denied that his Vietnam experience had anything to do with his then current problems when this issue was raised by his wife in one of the marital sessions."  It is worth repeating also that he did not have combat service in Vietnam.

He did not first mention the sexual assault during service until he was more recently hospitalized for psychiatric problems by VA from December 2000 to May 2001.  Notably, it was during this period that he submitted the present service connection claim for PTSD in the middle of January 2001.  Treatment records pertaining to this hospitalization reflect that he was seen for psychotherapy in early January 2001 at his request, at which time he stated that he was harboring feelings of guilt for many years over an incident that had taken place while he was serving in Vietnam, which was "evidently of a sexual nature."  However, he was not ready to open up and talk about this incident at the time.  

In late January 2001, during his psychiatric hospitalization at VA, he reported experiencing physical and verbal abuse in childhood by his father and step-father.  He also related that while in Vietnam he was sexually abused by an officer.  He felt extreme guilt and shame that he did not stop the event.  

An early February 2001 notation reflects that the Veteran was "finding it increasingly difficult to deal with himself after revealing the long kept secret of his rape experience in the military as a young man."  

Another May 2001 VA notation states that he reported sexual abuse both in the military and as a child. 

He was admitted to the Hollidaysburg Veterans Home in March 2002, where he stayed and was treated for depression and PTSD until October 2002.  A June 2002 treatment record pertaining to his stay at this facility reflects that he reported depression and PTSD symptoms from being "molested in the service."  Based on this experience, he was uncomfortable staying in a room in which three other men slept. 

During his July 2011 VA examination, he reported being hospitalized for psychiatric problems in the 1970s, as well as more recently.  He stated that his father physically abused him, as well as his mother and siblings.  He reported that he "self-medicated" his mental health symptoms with alcohol and drugs prior to enlisting in the military.  He related that after returning from Vietnam, he went AWOL for a period of time and was jailed but later released.  He stated that his superior officer felt that the Veteran's reason for going AWOL was a "good one," and it was related to an impending divorce, and therefore he was not punished further.  In terms of current symptoms related to PTSD, he reported that he sometimes woke up in the middle of the night in a cold sweat and with an increased heartbeat, and felt nervous upon waking.  He stated that he had nightmares of the sexual assault in service.  After examining him and reviewing the claims file, the examiner agreed the Veteran had PTSD and that his primary stressor was the sexual assault that had occurred during his service.  She explained that the diagnosis was based on his reported flashbacks and nightmares with physiological and psychological arousal, avoidance of "trauma-themed stimuli," and hypervigilance.  She also noted that his reported childhood abuse could have prevented him from developing effective coping skills, which could have left him more vulnerable to future trauma.  

The claims file was returned to that July 2011 VA examiner for a supplemental opinion as to whether there were indications in the record, such as behavior changes, that the Veteran was sexually assaulted or molested in the military.  The examiner stated in an April 2012 addendum opinion that she could not find objective evidence of behavior changes in the military that occurred after the Veteran's alleged MST.  She stated that the diagnosis of PTSD was based on his reported nightmares of the alleged stressor.

The Veteran's medical records discussed above do not constitute objective corroborating evidence that the stressor occurred.  Specifically, the July 2011 VA examiner's diagnosis of PTSD based on the Veteran's alleged in-service sexual assault cannot serve as evidence supporting the occurrence of the alleged stressor.  The Court held in Patton, 12 Vet. App. at 280, that the "categorical statements" made in Moreau and Cohen that medical nexus evidence cannot by itself fulfill the requirement of "credible supporting evidence" did not apply to PTSD claims based on personal assault.  However, it did not hold that a positive nexus opinion necessarily supported the stressor.  Rather, this evidence must be evaluated and weighed against other evidence.  In this case, the examiner acknowledged that the diagnosis of PTSD was based solely on the Veteran's reported history of having nightmares and intrusive thoughts of the alleged trauma.  Apparently, the diagnosis was not based on objective clinical findings.  Most significantly, the examiner stated that she found no objective evidence that the stressor actually had occurred, and this finding was confirmed by another VA psychiatrist in the October 2012 VA medical expert opinion.  Thus, the Veteran examiner's diagnosis of PTSD, which was made without any objective clinical assessment of the Veteran, cannot be used to circumvent the requirement that there be independent corroborating evidence, as the examiner herself acknowledged that her diagnosis was only based on the Veteran's lay statements and not based on objective indications that the stressor in fact occurred.  Cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history reported by the Veteran, unenhanced by additional comment by the transcriber, does not become competent medical evidence simply because the transcriber is a medical professional); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  In this regard, the Board emphasizes that a diagnosis of PTSD as a result of the alleged in-service stressor is not at issue here, but rather whether there is independent verifying evidence of the stressor. 

The Board has also considered the Veteran's report of the sexual assault made while he was hospitalized at VA for psychiatric symptoms in 2001.  Such a reported history does not constitute "credible supporting evidence" that the stressor occurred.  He first reported the sexual assault in January 2001 around the time he submitted the present claim for service connection based on this assault.  Thus, the statements made in these records are tantamount to the statements he has submitted directly in support of this claim and do not serve as independent evidence supporting a finding that the stressor occurred.  It is true that his reported history was made in the context of seeking medical treatment.  However, given the fact that this reported history was given decades after his separation from service, and made around the time he submitted the present claim, the Board finds that it cannot be used to circumvent the requirement that there be corroborating evidence apart from his own statements to support the occurrence of the alleged stressor.  Although there is a broad range of evidence that the Board must consider and construe liberally in adjudicating PTSD claims based on an alleged MST, there must still be some evidence independent of the Veteran's own assertions.  See 38 C.F.R. § 3.304(f); Dizoglio, 9 Vet. App. at 166.  See also Gardin v. Shinseki, 613 F.3d 1374, 
1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006))).  VA cannot ignore a Veteran's testimony simply because he is an interested party; his personal interest, however, may affect the credibility of his testimony.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).


In finding that the Veteran's reported history reflected in the VA and private treatment records does not constitute credible supporting evidence, the Board does not mean to suggest that his assertions could never serve as supporting evidence.  For example, if the Veteran had written a letter to someone reporting or alluding to the trauma which was unrelated to a claim for benefits, especially if the letter was written during or shortly after service, such a letter might constitute independent corroborating evidence even though it consisted only of his own statements.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); and Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  His earlier reported histories for treatment purposes are of more probative value than his more recent assertions and histories given for VA disability compensation purposes.  The letter itself would then serve as the evidence.  But the Board finds that this situation is distinguishable from his reporting a history of sexual trauma during active service to VA treating providers around the same time that he submitted a service connection claim for PTSD based on such trauma.  Whether or not such statements are credible, they cannot serve as independent evidence.  Likewise, all subsequent accounts of the trauma made by him during this claim to treating providers, VA or private, cannot be viewed in themselves - that is, without further findings or commentary by the treating providers - as other than his lay statements and therefore do not serve as independent verifying evidence. 

The Board has considered the possibility that the Veteran was simply unable to report the sexual assault at an earlier time due to difficulty coping with the trauma.  The June 1985 VA examination report reflects that he had feelings of guilt and had not felt the same since active service, which mirrors his later expressions of feelings of guilt.  Moreover, according to the February 1989 private hospitalization records, he was "very touchy" about his service in Vietnam and became angry and irritated when this subject was brought up, "rebuffing" the therapist's attempts to address this subject.  He also angrily denied that his Vietnam service had anything to do with his symptoms at the time.  His strong reaction when the subject of Vietnam was brought up, and which was documented at a time when he did not have a pending claim of service connection, constitutes credible evidence that he harbored strong and negative feelings about his tour of duty there which may have been associated with the alleged trauma.  Indeed, the therapist believed that the Veteran might have PTSD due to his Vietnam experience.  However, this belief was apparently predicated on the assumption that he had combat service, which is not the case.  Thus, the treating provider's tentative diagnosis of PTSD based on the Veteran's Vietnam service does not support the occurrence of the alleged stressor, since it was based on an inaccurate premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a physician's opinion based on an inaccurate factual premise has no probative value).  

All the same, when viewed in light of the Veteran's subsequent revelation in January 2001 of the sexual abuse in service, the expressions of unexplained guilt noted in the June 1985 VA examination report, and the Veteran's reported feelings of increased guilt during his 2001 hospitalization at VA after reporting the sexual assault, together with his reluctance to discuss the subject, one could speculate that his anger and irritability during his February 1989 private hospitalization when the subject of Vietnam was brought up in therapy sessions stemmed from feelings of guilt and shame associated with the alleged trauma.  Nevertheless, such speculation is no more than that, and has not been corroborated either by the findings of the VA medical examiners or contemporaneous evidence of behavior changes or other objective indications of the trauma.  The opinions of the October 2012 VA psychiatrist and July 2011 VA examiner (as conveyed in the April 2012 addendum opinion) strongly weigh against a finding of objective evidence indicating that the trauma occurred.  The October 2012 opinion is highly probative and assigned much weight as it was authored by a VA psychiatrist who had an opportunity to review the evidence of record, including the Veteran's 1989 private hospitalization and 2001 VA hospitalization, and the service records, and did not find that this evidence was sufficient to indicate that the trauma occurred.  


The Board has considered the Veteran's contention that he exhibited behavior changes during service or that there were other indicia at that time of effects of the alleged personal assault.  The Board has also considered his assertion that his subsequent marital difficulties further evidenced the trauma he had experienced in service.  He is competent to testify as to matters within his experience and personal knowledge, such as his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, as a lay person, he does not have the medical training or expertise to make a competent determination as to whether the evidence of record shows behavior changes during service indicative of a trauma, as this is a determination that is too medically complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  


Here, the Board did in fact request such an opinion, indeed, more than one.  Thus, the Veteran's opinion on this issue carries little weight in comparison and is outweighed by the findings to the contrary by the October 2012 VA psychiatrist and July 2011 VA examiner, both of whom are medical professionals specializing in mental health disorders who considered his statements and the pertinent evidence of record and did not find objective indications that an in-service personal assault occurred. 

In denying service connection for PTSD based on the alleged in-service personal assault, the Board does not question the Veteran's sincerity in relating this trauma.  However, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations, and in particular section 3.304(f), which provides that there must be independent supporting evidence in service connection claims for PTSD based on alleged personal assault.  The Board regrets that it cannot render a decision favorable to the Veteran in this matter. 

The Veteran also reported seeing dead bodies while serving in Vietnam.  Specifically, in a statement received by VA in May 2003, he related that while serving as a military vehicle driver in Vietnam during the TET Offensive, he saw "the kind of destruction that war can leave behind," and had memories of dead women left hanging in a wire.  However, it appears that he gave this account merely by way of background, as his statement goes on to focus on the alleged sexual assault.  He has never asserted that he was claiming entitlement to service connection for PTSD based on seeing dead bodies in Vietnam.  Indeed, in a November 2012 statement, he expressly denied as much, stating instead that the witnessing of dead bodies in Vietnam was "no stressor at all," and had "no bearing on [his] case."  He stated that "the true reason of my stressors [sic]" was the claimed sexual assault.  

Nevertheless, in order to afford his claim every consideration, VA undertook to develop this theory of service connection for PTSD as well to the extent possible.  But because he did not provide a two-month time frame or location in which this incident occurred, verification through the JSRRC was not possible.  

In its referral of this claim for a VA medical expert opinion, the Board asked the reviewing medical expert to also address whether the Veteran's report of witnessing dead bodies in Vietnam was adequate to support a PTSD diagnosis.  The VA psychiatrist stated in the October 2012 opinion, in response, that this incident did not meet the criteria of "fear of hostile military or terrorist activity" because there was no evidence suggesting the Veteran responded to this event with fear, horror, helplessness, or an overwhelming emotional reaction.  This finding is borne out by his November 2012 statement that the witnessing of dead bodies did not constitute a stressor for him.  It is also confirmed by the fact that he has not otherwise mentioned this incident apart from relating it as general background information, and has never claimed that it was related to his PTSD.  Indeed, he did not even mention it at the July 2011 VA PTSD examination. 

Accordingly, the competent evidence of record weighs against an etiological relationship between the Veteran's PTSD and his report of seeing dead bodies in Vietnam.  Further, because the October 2012 VA psychiatrist made an explicit finding that the Veteran did not have PTSD as a result of this incident, it would need to be corroborated by supporting evidence other than the Veteran's lay statements.  See 38 C.F.R. § 3.304(f)(3).  However, the Veteran has not furnished sufficient information to enable VA to attempt to verify this incident, despite being given several opportunities to do so.  Nevertheless, such corroboration is a moot issue as the preponderance of the evidence shows that his PTSD is not related to the witnessing of dead bodies in Vietnam. 

Accordingly, the Board finds that the preponderance of the evidence is against his claim on all alleged bases.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for PTSD must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 



ORDER

The claim of entitlement to service connection for PTSD is denied. 




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


